Case 1:20-mj-02211-JJO Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 5




                      UNITEP STATESDISTW CT CIF RT
                      SO U TH ER N D ISTR ICT O F FLO R IDA

                        xo. 2D -2+ 11D o
           Case 1:20-mj-02211-JJO Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 5


        AO 21(RevF1l/11) Vri
                           mànilColpplaint                !                             ..
                                                                 .                      ?
                                                                          .   .


                                        U NITED STATES D ISTRICT COURT
                                                        forthe
                                             SOUTHERN DISTFICTOFFLOZ DA
                                                                     .




                             ,'
,   j                    ..
                          ,
        Swöm tobefötlmeàndsignedlnmypresence.
                    !.
        Daye:        .
                     '   .
                              //
        ciiyandstate. Miàmi,Flprida           '
                                                         .
    ,
    Case 1:20-mj-02211-JJO Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 5
                                                                                                                                                                                                                                                                                                                                                     Co-z'zll'
                                                                                                                                                                                                                                                                                                                                                             m

                                                                                                                                                                                                                   A FFIDA W T
                                                     -
                                                 1, steven catherm an,being duly sworn,hereby deppseknd state'thefpllowing:
                                                                                                                                                                                                       '

                                                                                      1atllCllymntjyaSqygrle(jasaSpecialAgçntwitktheFeder,
                                                                                                                                         qlBtlreauof.
                                                                                                                                                    uI)
                                                                                                                                                      nvestigàtion                                                 t                        5. .                 ,                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                     '                                 '                --'
                                                                                                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                             .                                                                                       '.                          .
                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                            .                                    .
                                                                                                                                                                                                                                                                                                 '                                   '2           .                          '
             (FB1)ixiM iaini?t'jolidàapdhàveWorke(jinthi
                                                       ;
                                                         skayaçituysinceMgy;2016..
                                                                                 P/.p'rtobq'çènzing' an
                                                                               ' .            ,
                                                                                                           '' ,             '                    ' .


        .
                      '
                                             ,                                            .       $                         .                     '                                                '               ''                        '                                                   '       r                                                                                             ).
                                                                                                                                                                                                                                                                                                                                                                                                       '                              '
         7   #BIAéept,I        )
                                 Wbtiç dasapolké().ffic.e.:witi
                                     .. ,'
                                     . ..                         ,
                                                                    theYùll./own
                                                                             .
                                                                                      Boi6ttg..h:y
                                                                                  . . '...
                                                                                                    /iiebépài,tmphtqndthe
                                                                                                  . , .. .. .'. , .              .                                                                                                                                                                                       '
                   :
                                 .
                                        ;
                                                            '
                                                            !.. J      :   .  (
                                                                              . .                     ..'
                                                                                                                                                  .                                  .
                                                                                                                                                                                    . .    '               ..                                   '. . ,               .
                                                                                                                                                                                                                                                                             .,.                                                          .,çj . .       '. !,                                                                             .
                                                 .
                                                 .,                     ,    ; ..u:.       ..
                                                                                             . J.(      ;.
                                                                                                         ,,.., .,      .. , .                     ,                                   a. .                                          .


        '    Abj..ihk
                   '.;'-.
                         tqizTöwnsfo**''PölièèEoe
                        -' J ' '                 '
                                                  bartmpntfrbhl
                                                ..--. - '' .      '
                                                                    jà0àu2i01 8,Ihàké'
                                                                            2 >''.. .,''1
                                                                                          wô.rk.,ld':ê'm
                                                                                                       .'
                                                                                                        :.
                                                                                                           %w.''fenfö
                                                                                                            .
                                                                                                                    .itçme.l
                                                                                                                     .'
                                                                                                                            xfoiàc.
                                                                                                                           . ' . :.                   J'                                                                                .                            '               ' .                                                                         . .. ,
                                                                                                                                                                                                                                                                                                                                                                         '                    ''                                       '
                  .
                         '(. .                                                                                  ( ,                                   '                                      .'J       ';.                 , '. ,
                                                                                                                                                                                                                                1                                        g .'J .                     .                                              .        .   g .                                               . ,                     .
                                                                                                       .          '(
                                                                                                                   '.1. ' ,;                                                                  ' ..                          '/ '                                . . .y , ..'                                                         r .' '.. '.'                                               .(                 ' '.
             $:ùtà1.ùf' '  #èaks.'M %y
                        1% , .           oékiglFbI
                                     ..' ' '   ' .' .
                                                     duti
                                                        .
                                                         èy'it,ivltib
                                                                    '
                                                                      è'iùv:
                                                                           .
                                                                             sti'gu
                                                                                 .
                                                                                   jtng çtinïlnàlvidlaiiàtl
                                                                                              ,
                                                                                                            ,ttdçrârt
                                                                                                          s*t                                                                            ,                                              .               .                    ''
                                                                                                                                                                                                                                                                          . , '. '
                                                                                                                                                                                                                                                                                  '-                                 .                         ' . .'
                                                                                                                                                                                                                                                                                                                                                     .'
                                                                                                                                                                                                                                                                                                                                                        '' '.                                 '' ' '
                                                                                                                                                                                                                                                                                                                                                                                                     .                             .
             .                                                                                                                       '                                                             '           '                                                        . '                                                                       .' .                                        '.
        . ''                                     ?                                                                                   .;. ,            ..                '               '.
                                                                                                                                                                                         ..                                                                     .'
                                                                                                                                                                                                                                                                 .        ,s.t                                                       .,
                                                                                                                                                                                                                                                                                                                                                                                 .             .
                                                                                                                                . .               . ,.                 :       ..              .                   ,
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                     ..    .    .                                .               : '. . '                                                    .;                          ,,'
                         ,
             naicqtiçj:la'
                         wstiàavçàtso'
                                     biepinkkyed.
                                                invafiltls't'
                                                            kf
                                                             b' çjfVisliài.àlj'
                                                              ès.             bdgçii-oritcyjtwvqillphçes,                                                                                                                                                                                                                    .

'                                                                                                                                                                                                                                                                             ) l.                                       .'.                                     .'                                                           'r''
                                                                                              .'.               .                                .:            .               ,.                  .                                            '
                                 .        .'                                                                                                                                                                                                                                   ,..                                                                                                                             '
             .                                                          !                                                                                                                                                                                                                                                            ,.                  .          .                    .                 ,                  .            .,

        .
            ,
             aqdIhq
                  ,vebùtnitiytgvzdp
                      .           k thèdqbzof
                                 ..        . i
                                             .pggqttlef-
                                                       e.r'
                                                          èctàni),e,witn
                                                              .
                                                                        e
                                                                       ,2..s
                                                                           é
                                                                           .ej
                                                                             .?
                                                                                infpe
                                                                                 . 'q
                                                                                 ,  ,
                                                                                      aizts,âfld othéç:Whb'
                                                                                              ,,            .                                     .
                                                                                                                                                              . .        .
                                                                                                                                                                         .
                                                                                                                                                                        :. '             '             .                   ..                                        .


                        7
                                                                             .        '
                                                                                      ,            1.(
                                                                                                     ;:, . .' ('.
                                                                                                                '.
                                                                                                                 k                                             .                                                        7'' .                       y,;
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    . - . .'
                                                                                                                                                                                                                                                           tJ.                                                           '(
                                                                                                                                                                                                                                                                                                                          . ,
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            -'- '''                                                                    ..
             hàkç;.1:1öwl
                                                                  ..                                             -                                                                                                 ,
                            ; .,
                          pdée  . thp.dijtflbt
                               .qf           .tticz ahd tràhjpöriéil61
                                             .
                                                     ..
                                                                     1êtjf ljoùtrpltçd jùbslances,lnd..öf thi
                                                                                 .
                                                                                 ,                                      .                    .                                                                                              ,                                                                            ,                                   ,




        .
         , . hurid:tirïé apd
                           .',cöh
                            T1'.
                                ,éeâ,l
                                     ,lnjèb.fpfodee',.j ro'. ''.1 ,''' :. ,
                                        .. , '                                                                                                                                                                                                                                                                                               .. . .,                                          )
                                                                                                                                                                                                                                                                                                                     .'              .l''. '' ' '' .                                                                          .'
          .                               , '                 .'
        )                                 .                            ,': . ' 2. .                                             .., '                                                                      '                            '
            .'
             2
             .                                   è'                          . g'... : .1., .,                                                                                           :&                                         r
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                    ;                   /..                                                                           ,..
                                                                                                                                                                                                                                                                .; ..
                                                                                                                                                                                                                                                                    .                                    t                           '@
                                                                                                                                                                                                                                                                                                                                      ,                  ,.                          ..                            ?              .r
    .
         .   whi
              .
                ch drug:to fdckefà étmdgct.thyir.btts)iilésàli',lflélkdl
                                         .
                                                                        iî: but
                                                                      .'.     v
                                                                                not lilir)itèd to:thè
                                                                                          ) ..:
                                                                                          .        ..
                                                                                                      if iriçthods
                                                                                                            .
                                                                                                                 '
                                                                                                                   ,of
                                                                                                                     '          .,           ,            .                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                 v         .    ..                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                             .,.. ., .
                                                                                                                                                                                                                                                                                                                                                                                                                                               .,
                                                                       ,.,
                                                                                              :'1.                                                                                                                                                          .''''.                       '..,'.,                                                  't.r' ' 'J'
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                            . ..
                                                                                                                                                                                                                                                                                                                                                               .. ..
                                                                                          '
    ).'
    '                 .      !                                          f                                                       .
        :
        I
        î '
          .                                                 .'        é''.         l:. .' ' , ' r. ..t
                                                                                                     ;' .
                                                                                                        ' .     :'          .       .' .
         .   ifnyortlikrâ,
                     .
                         fld.dij;tJfibEu
                                      '
                                       2:.t
                                          .lna.'.''qafèotiès'
                                           .. .*'         '
                                                            . Ad'à
                                                                 %-'1
                                                                    aw
                                                                    .
                                                                    ' ' e
                                                                        'nfù'.f
                                                                        : '' .
                                                                        '     'è evè
                                                                               ';'  '' 'n
                                                                                        mt
                                                                                 , ' ' '''''ö
                                                                                            'f fké
                                                                                                 '.'' 'f
                                                                                             '',':     ' wi
                                                                                                         ' th
                                                                                                         ' 'ii
                                                                                                             'û
                                                                                                              .'t
                                                                                                                h
                                                                                                                '''.*
                                                                                                                '   '' i
                                                                                                                       ne
                                                                                                                        .àél
                                                                                                                           'l
                                                                                                                            œ
                                                                                                                            1*''
                                                                                                                               *
                                                                                                                               ''
                                                                                                                                 cifSe
                                                                                                                                     ,di
                                                                                                                                      '''.èn
                                                                                                                                           '
                                                                                        '     1.                                         ,                                                                             .                                                         .       .               '                           2,                                                       ,'
    'J'                          .                                                                                  ..',k '
                                                                                                                                                                        , .y, .t.
                                                                                                                                                                                '                                               .j :                                 .;,r
                                                                                                                                                                                                                                                                        z.
                                                                                                                                                                                                                                                                         ,.'.                                        (. .
                                                                                                                                                                                                                                                                                                                        (. , ,:,                                                                                                      .
    ,. .7                                                                                             'ç
                                     ,           .                                   ',
                                                                                              r                   .; .      q                                                                                                      ,y                                     .;                                                                                                             ,.
        . .  1,510(7)'bf'
               :. '
                                 8;Uhiied2 S.t.àt'éàCödé
                        Tltle,7lt.                    -: ,1à'
                                                            n1emp'ù#e.m'
                                                               . .     d.:b.
                                                                           ytàw,.
                                                                                tb.èöhd
                                                                                      '
                                                                                      ,
                                                                                      :'ù
                                                                                      . ,.qi
                                                                                           .
                                                                                           ?-it7iké
                                                                                              ..
                                                                                                 . k
                                                                                                   t,i.k.à
                                                                                                         ,-i
                                                                                                           ip.rts
                                                                                                                . pfé:nd    .        '. .             ,                                                .                                ,                                                                                                                                                                          .      .' '
                                                                                                                                                                                                                                                                         '
            v'.                                                                           '
                                                                                                                                                                   .                     .                                                      ;                                                                                           yu'                                      .             .
                     .        '                           t ' ' ' 'x                                                                              r,'.                               ,!                         ''.. , 'J ' '.''
                                                                                                                                                                                                                               J                                                                     '               '                    '                                          ' ''                                                      1
                         . i
             faàke giro t.
                         k p, qbut,nöt1im'ltrd ,t4,,pffçilbebçrblr'ptràttd ïi,aTitlçj'.1d'
                            r,.                  .
                                                                                         ;11 1 d46 ùf'
                                                                                                     the,Uilited
                                                                                                     ,,             ,
                                                                                                                                ' '!
                                                                                                                                             ,
                                                                                                                                                               '..
                                                                                                                                                                               .
                                                                                                                                                                                                                                                J.
                                                                                                                                                                                                                                                        ,                .
                                                                                                                                                                                                                                                                                     .''.'
                                                                                                                                                                                                                                                                                             ,                                                               .
                                                                                                                                                                                                                                                                                                                                                                                 '
        '


             .
             jt:iekcpdçqg
                 ,. ..                           .
                                                                                                                          .J                                                                                                                                ,
                                                                                                                                                                                                                                                                                             '

                                                                                                                                                                                                                                         ...:.ikJ .                                          :',                                      '?,': '
                   ,                      -                            .
                                                 .        .: ,                                                          ' , . ' ,.
                                                              'j,'
                                                                                                       .
                                                                                                       '
                                                                                                       ,.               ;(., .!
                                                                                                                              . ..                                          , .                                                         ).                                                   .                                              :
                                                                                                                                                                                                                                                                                                                                            '                                                 .i.          .
                                                                                           ;..
                                                                                           lti!Afltcivitiksuàmittetl'forit,èJ
                                                                                                                            tkrùi
                                                                                                                               ,:i
                                                                                                                                 t':'pu,    .'.':
                                                                                                                                                .ki
                                                                                                                                                  .
                                                                                                                                                  ffé.
                                                                                                                                                     t.
                                                                                                                                                      t.
                                                                                                                                                       ''    .néf..,'.ht:
                                                                                                                                                                        çc.aps.'e..'.
                                                                                                                                                                                    '
                                                                                                                                                                                    .
                                                                                                                              , ,                                  .,                                      .                        .

                                                                                          i'                                     . . '''';
                                                                                                                                           zyad   :
                                                                                                                                                       atkl kbi
                                                                                                                                                          t L. . ,
                                                                                                                                                                   mby            .                                                             ,
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                 .                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                   .1'                                                                                       '                   '                              r'
                                                                                                  '
                                                                                                   .       .'                                                                  1'J      ..                         .                                                                     ,                   .                                    @                                                                '
            'ip guppofiof'âtzmipjlçtlrpjlainfagéi
                         .,
                                                ipiLUIB #Avkb.,:VAZX VXL/NCIA,jEGUNDO                                                                                                                                                   ..                                           ,                                                            .''                    '               .                                        .
                                         ,.
                                                :. ,                                                                                 .                                                             .
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                      ,   Tè
             PAW UR IX/EZ VILLARREAL?ahd(X STAVU:ADULFU MW YAX Yorlchowkngly âhd
                                             J                                                                                                                                                                                                                                                                                                  '
                                                                                 '.                    :                                                                   .                                                                                                     .                                                    .
                                             .                     .

             Willftltlyiöqsjirinétoppssesswithintent-to'
                                                       distribu
                                                              ; t
                                                                e.çoca',tpè'
                                                                           wlii.l.eö,I'
                                                                                      /bèâ.rdà.vesàelsnbjectto
                                                                                                                                                                                                                           ' '
                                                     .
                                                     '                                                      '
         '                                   .                                                              :
                                                                                                            .                                             .                                                                .                                                                                                 . .                  .
             thejurisdtction örthe united states,in violaiion ofTitl>e
                 .                                                   . 4t,un.ited statescode,sectiöns                                                                                                                  ,                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                     .

                                                                                                                            '
                                                                                                                        .

                70503(a)(1)and7050609. Assuch,itdoesnotihcludea11iiaformationthatiscurrentlyknownto
                myself,or1aw enfofcementgeneralfy,aboutthojeindlviduals.                                                                                                            '
                                                          .                                                                                                                                                                     .
         Case 1:20-mj-02211-JJO Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 5


                                                                                                                                                                                                                                                                                      $                                                            .                                                                                           .


                                                                                           OnoraboutFebruary5,2020,wllileonroutinepatrpl,aunitedStatesM adnçPairol
                                                                                                                                                                                                             .                                                      è
                   Aircraa (ApA)detededaGo-vastvessel(GFv)approximately80naùticalmilessouthofthe
          ,. .                  '
                                                                                                                        .
                    Costa Riçén/panam aborderin irltemitipnqlwaters.Unjted StatesC
                                                                                 .oastGuarzCutteq(USCGC)
               '


                    Tâmpà(TpA)*às120#M iiorthL
                                             ofthelöqajièhapddivexdtpYtçyéppi
                                                         ..   ..'
                                                               '
                                                                            ,kTPA lauùchrda.       .                    .t
                                                                                                                        .
                                                                                                                                                    :                                                                '.
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                              ..                 '
                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                          .                    . ' #..                                                                                                  .
                           .                              . '                                                                                                                                                                                                                                                                                                                     .. .                             ,
                    .                               , ,. .    : .,                                         '.                                   .           '                                   . .                                                                      ..
                                                                                                                                                                                                                                                                          '                                       .                                    .,
              '' '                                                                                           j                                                  ,                                                                                           .,                                                                                                                      .

                    hè
                     'liè.ppièrj''mh.'
                                     u.pm'à
                                          '
                                           mpd 'y).2èriàl j
                                                          'tt
                                                            zaeiltanç
                                                     '. . . .
                                                     J
                                                                      .vvh'
                                                                     e'   icle aizd twô'srpéllqit
                                                                   ' ' . '; ' ',     .
                                                                                                'vqskels.
                                                                                             ' . ' .' J
                                                                                                        '. Thè' aerial                                                                                                                  .
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                           .                                                                                             .             .
                                                                                                                                                                                                                                                                    '                 '
                            '                                          '.                 :                    l        '                   '..     .' .                                                                                                                                                  '               .
                                                                                                                                                                                                                                                                                                                                               .,. .:.' .''                                                                        .
                                                           .                                                                                                                                                                                        .           .    .                      .
                   '
                       .        . ' J'
                                    ,
                                                           '                 .            .,           '       J1 ...
                                                                                                                    , .'
                                                                                                                       :'                     ','. ,.                                                            ''' ..
                                                                                                                                                                                                                      ' .:
                                                                                                                                                                                                                         ',                                     '' ..,                          .. '.. ' .'h.' ''
                                                                                                                                                                                                                                                                                                ,                                              '
                                                                                                                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                                                                                                                                                                       '       '       ' '.
                                                                                                                                                                                                                                                                                                                                                                                                                          '. ' '   '.          ' ''
                    slzrydllu cj.i.te'zb:-bftedài,léâst'qnùcièWmù.fr
                                                .

                                                      ,
                                                               .


                                           . .' '' ' . 'k ' o'' )':'
                                                                     g'bç')
                                                                   . .
                                                                            Waàobketved*i
                                                                          ' .'' )' ''   *'
                                                                                          l is'JùizinMpa'vkak
                                                                                                 ''.'.'M*< *@V..
                                                                                                                    èjib
                                                                                                                 =œœR
                                                                                                                         m thçGFV.'
                                                                                                                       .2 ..' .' ' ' '' J
                                                                                                                                                                                                                                                                                                                                                                                             .


                                                                                                                                                                    '           '                                                   '                       '                                            ''                                '
                                                      .   ..                     ,).                       ':                             . .. ,,                                   .                                                                                                                                          ,                               ;,.                                     .y                                      ...          .;
                                                          4!
                                                      , . ..
                                                                                           X sm>llerUSCG Wgsèl,ànOyerthçHorizöh(071X );g:midjjoyi;ttVè'c'.öp't'tplb.fthe
                                                                                                                    .                 , .. .                                ,       .               ..                                  .                               .. ' ,                           ..           '                    . ,. .                   ' .
                                                                                                                                        '. .
                                                                                                                                     ... ' .
                                                                                                                                           .                                                    .                         .        '.                                                                '        .                                                                     .                      .           .       .       .

                    G#VL i,n'.iùt
                               .     .'
                           .            .                                                                                                 .. .
                                                                                      ln)é
                                                                                         ajWa:.iàuthù.f
                                                                                                      .i.
                                                                                                        zd'd;.:
                                                                                                              k.'hl..USC/
                                                                                                                     '' ,
                                                                                                       .                                  .

                    '            pflptiop:>'lWk'ters àrid à.laW' ç'izfofçùype
                                                               z             ùtbùà't'd                         Tf                                                                                                                                                                                                                                                                        .
                    ,'                            '.':'''  '
                                                                           .         ' '.'
                                                                                      .
                                                                                     ,.   ;     .'''    '
                                                                                                        ) .        ,
                                                                                                                                                                                                                                                        .
                                                          j                                                                                                                                                                                                                                     .                  .                                       ('*                                   ., ,..                    y
                                                                                                                                                                                                                                                                                                                                                                                                                           . .:'
                                                                             l'.ï                                  .
                                                                                                                   ':
                    bùardinûkam fotttidèthmeiéd)lvi
                                                  '. .    ,
                                                          z                 '
                                                                                                                                     . .
                                                                                                                                                                                                                               .. '              .                                    .         '
                                                                                                                                                                                                                                                                                                 :(: '. '                          .       ..                  .          '   ;          . '' '                            ,.,

                                                   duàl;onthe,Gtv,àtldbfptlghishep ùpb.pgrdtheo'rfI.
                                                           ,
                                                                                                   ?py(lffiçpr                          ;   .                           .
                                                                                                                                                                                                         .

                                                                                                                                                                                                                                                                                      ,..                         . ...
                                                                                                                                                                                                                                                                                                                                                                                                                   .


                                                                                                                                                                                                                                                                                                                                                                                                                           .       ,       . ,
                                                                                               u                                                                                                                                                                                    ,
                                                                                          :.),.                                                                                                                      '                                                             @ :                         .,' %
                                                                                                                                                                                                                                                                                                              .'                       ..'.
                                                                                                                                                                                                                                                                                                                                               '                          ;'                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                       ' j         ,       ..'
                                                                                                                                                                                                                                                                                                                  .7,.
                                        ,       .                                                                                                                                                        .           ,                                  .. .                                                                                                       ' ''                                        ,                   '       '

               é'jkfety 'fhöàéLlritW i' dtïalsWère ldeùtified. éj'LUIS DAVI   DM             VAIYKCIA;SEGUNDO                                                                                                                                           .
                          :..;,..... .J'. .     )
                                                ,
                                                  ''           . . ,.. .' ).,
                                                                            ' . ...(
                                                                       ' . ''. '
                                                                          , ' a    ..';.,
                                                                                        ...';.
                                                                                             k
                                                                                             y' .
                                                                                                '.
                                                                                                 ,y: -
                                                                                                     .'.
                                                                                                       , ,
                                                                                                       ' .. ..'
                                                                                                       , ,..  ., .          j,
                                                                                                                            ..                                                                                                                  ' ,' a                                                        ;.
                                                                                                                                                                                                                                                                                                               )., .;(.;                                       .
               (                                ,                  j        ...                '( .,.
                                                                                               t    't ,                                                    ;                                                                                               .                      . .                            .                    g
                                                                                                                                                                                                                                                                                                                                       ,,.
                                                                                                                                                                                                                                                                                                                                         ',
                                                                                                                                                                                                                                                                                                                                          )j ,.,                                             , u
                                                                                                                                                                                                                                                                                                                                                                                               ,.. ..                                              g,
         ,.    L R'''.ta0 '
           ? éyo'
          L PA
                '         pàtk'::
                                k.IL.t.ARRS.
                                    .
                                           At,,,qn.d. G:
                                                       ..ug
                                                          ..'
                                                            f
                                                            .Ako '
                                                                 , AUöL
                                                              , ,.  ... ;'#:
                                                                           (j,:.MAkTAN
                                                                                ..., : .,) :. Aà
                                                                                      ..
                                                                                                sçd p
                                                                                              :. y.,,,
                                                                                               ,
                                                                                                      n izjifial;,
                                                                                                     .. . . ,   ..                                      .       ..                                                                                                                                                                                             .     .        ., ..,
'
              s-.
                  :                ..                              ,
                                                                       '

                                                                                      .
                                                                                                           .
                                                                                                                        a                                                   jf.         '
                                                                                                                                                                                                    .'                   .                       J
                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                         ). .
                                                                                                                                                                                                                                                                         .. , '.
                                                                                                                                                                                                                                                                                                                                       . 'L.
                                                                                                                                                                                                                                                                                                                                           ,:
                                                                                                                                                                                                                                                                                                                                             '.,.'                                                         ,'              ;
                                                          ;.,:                                             . '                        .                                                 .E ''                          !'    '                                              .     '.              '. f                                                                        :.
                böutine..uuekior
                '
                L .
               fX.            . i
                               '
                                il.tNkt
                                     w-prer,
                                           the
                                           .''q
                                                rriâs
                                                    ''t
                                                      er.,. .JI'.u,
                                                                                                               thl8''.,
                                                          of,thé vysàql clàilhed Cùlombio .xïytii.mél+it#..for,,      yeé.sçl
                                                                                                                           '' '                                                           '' E                       ..   ''  :                                             ) '.;'''I..,k' ' .4,',.. ' .'                                                                                         ''
                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                   .                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .

                                                                   ,                                                                                                    .                                                                                                       :           1 ''
                                                                                                                                                                                                                                                                                               !                          ;':'                                     '                         :'
                                            .                                        t;                    :.                                                                                                                                               .            k..    j,                                 ,
                                                                                                                                                                                                                                                                                                                   .):.                                        -,                            , ..                                                       .
               .
                '
                    H'pwé
                        . ,r,,U,.' .'SC
                         vz           ,,.
                                          G' p'
                                              èzw! ilflyl'réàchçd öizttq CôlbiAbig,raqd
                                                                   ,                  . th
                                                                                         , .èy '
                                                                                               ..         ,i
                                                                                               çblil,d 'pèihçtdoi
                                                                                                                jfirm fiùl'dçny                                                                                                             ,.                  ,                                   ,                                                      .
        !' .,
         .,
                      '
                                                                           .,.
                                                                                     ?
                                                                                     )                          J
                                                                                                                1 1    '      '1.                                   .'                                                         '
                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                                               '  ' '
                                                                                                                                                                                                                                                                                                                              ., . .
                                                                                                                                                                                                                                                                                                                              ;,
                                                                                                                                                                                                                                                                                                                                                               ',
                                                                                                                                                                                                                                                                                                                                                                   .,.(
                                                                                                                                     , '.'
                                            . ' ::
                                                 .J,.. ..G'                                                                              ..                              ,..,,                               ' : .'.                                                     .
                                                                                                                                                                                                                                                                                                         '.'. l':''
                                                                                                                                                                                                                                                                                                                  );:!''.% . .                                                                                     :' :
         , 'z
                . '                         '                                                                                                       .                   '.
                                                                                                                                                                         '  '                                    .                      '                                    '                                                                                                                                        ' '
    >.
         .        ..
                        fofthèïkyà
         # !ilàiihJplitkt         sklm
                                 6 .,'7
                                        ',X4sùéh,tfléUjC
                                           '' '' .,ö
                                                . '
                                                           C1Wai
                                                     ' .' ,al  '
                                                                 atztl'lo''f'ize,'d.t
                                                                   -',.
                                                                                    .()t
                                                                                       lt
                                                                                        eqtih8d#.
                                                                                       L .:. $ ;
                                                                                                 V-,
                                                                                                   .
                                                                                                   '
                                                                                                    àà.a.vessklwithèùt
                                                                                                                .
                                                                                                                '                                                                                                                                                                                                                      .                                                                                               .           .,
    ,LL                                     .'.                    '.. :                       !
                                                                                               ,
                                                                                                                                                                                .,                                   .:.                                                                            J.),                           ,,.,,t,.',,
    l 'J'''                    . .                                          s.'                                                                                                                                                                                                                                                                    ;'
        ',
        ., ,I  rjàtièhgli(iy
                           '''
                             z     ,,                                                                      ,
z
    '
        N.;.J.'' ; '        ('
                             ..                           . $.
                                                                                                               1                                                                                                                                                                           .g,                    ,
                                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                ......;,
                                                                                                                                                                                                                                                                                       .-,,.i                                  J,. .                               ..
          '                                                        .
                                                                           ;                               ..                                                                                                                                                                                                                     ,.,
                                                           ..      :.                              ..  ',:                                                          .'
                                                                                                                                                                     ..'.                           ,.                   .                  . .                                                                   :                 ,                               .              . .                 ..      ;..1                . ..                 ,,.
                                                      '
                                                          1.
                                                           )1'''                             Th
                                                                                             .
                                                                                             .. ebà
                                                                                           J'.
                                                                                      j. , .
                                                                                                 : '
                                                                                                   .â
                                                                                                   ë.
                                                                                                     rditigtèih
                                                                                                              m'
                                                                                                               .
                                                                                                               . .wà
                                                                                                                  , swt
                                                                                                                     , hö
                                                                                                                        ..hk
                                                                                                                        ',
                                                                                                                           ..éd.t
                                                                                                                                .o'
                                                                                                                                  ùù
                                                                                                                                   'ndut.,i
                                                                                                                                       .'
                                                                                                                                          1'
                                                                                                                                           .qf
                                                                                                                                             u,,l
                                                                                                                                                .l:là
                                                                                                                                                    .,.w,
                                                                                                                                                    ,
                                                                                                                                                 .. 1
                                                                                                                                                       . è
                                                                                                                                                         ,'
                                                                                                                                                          hf
                                                                                                                                                          .. o
                                                                                                                                                             .r
                                                                                                                                                           ' '
                                                                                                                                                               é
                                                                                                                                                               ''
                                                                                                                                                                :r
                                                                                                                                                                 '.rfe
                                                                                                                                                                     ,
                                                                                                                                                                      n'
                                                                                                                                                                       fb.'bà
                                                                                                                                                                           ''id.ingbf'
                                                                                                                                                                             ..
                                                                                                                                                                            ','.
                                                                                      .:'u .       (                     ,..'1
                                                                                                                        ..  ' ..
                                                                                                                                     y'..                       j.                              .y                                                      y.                                .a,,                ,J.                                                        .               ;.
                                                          ..                                                    .           . ..                                                                                                                                                                                               ,   j                                 ,.. '. ..                                 ,                           '
                '
                    théU'FV '.Thç'
                                 bèirdink.team,eviitiialiv'
                                                          feciwèred47béléjbflcimtrabàndWlilcbtestedwp'
                                                               .                                     osl
                                                                                                       itiW
                                                                                                                                                                                                                 '
                        .                                                                                                       '!                                                                                                              .                                                                                        ''7
                                                                                                                                                                                                                                                                                                                                           .                                                                                   '
                    :%'                                    .                                       .            .                                   .                                                                              . . '. '                                                                       '. ,                   '                           1.                                    '       '
                                                                                                                                                                                                                                                                        . . '                                                                                                                                          r
                    foi.cptpitw'
                   '.          ,'
                                Weijlii:grap'proiimatçly l,    Z tpgTéps.fhe.
                                                          'ol8z,            47balqsof.cbc>tùe.
                                                                            '                wem ieclivetçd in                                                                                                                                                          ,
                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                      .          .                                                                                , .

                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                            .                           .                                                 .                    .                                                  :
                                 tx t'ibCG helicöpterobselzvèdthe èieFrizçlhv prjettisorling thè packageé.The
                    th8afeàwheret'                                                                                                                                                                                                 .

                                                                       .         .                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                    :'
                    U'
                     sèG ret6vefedblueandwhiteropeonboardfhéGFV.Thebltieaildwhiteröpe'wasofthesatne
                                                       ,                                                                                                                                    '                                 lq                                                                                                                                                                                               '

                    typeasthexropef4und on thepackaging ofthe47balesùfcùcaihérecovemd neart e                  '        '                                                                                                 .                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                           .
                                                                                                                                                                                                     z'                                                                                                                                            j.
                                                                                                                                                                                                                                                                                                                                                    '
                                                                                           'fheU.S.CoastGuard subsequèntly detained al1tlaree individuéls Who were ön

                                                                                                                                                                                                                                            2
Case 1:20-mj-02211-JJO Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 5




 board the GFV. M ARIN VALEN CIA is an Ecuadodan national,while the other two âre
   7..
 Colombiannationàls. Allthteearecurrèntly rp-rgutetotheSouthem DistrictofFlorida. Thèy
                                                                               Attkat




                                           7
